Title: From George Washington to Abraham Skinner, 17 September 1780
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters 17th Septr 1780
                        
                        It having been agreed that an interview should take place at Elizabeth Town, between Major Generals Phillips
                            and Lincoln on the subject of their exchange, I was induced from the earnest desire I had of relieving the Prisoners on
                            both sides as far as circumstances would admit, and in compliance with the directions of Congress, to inform His
                            Excellency Sir Henry Clinton, on the 26th Ulto, that "I should direct our Commissary of prisoners to attend at Elizabeth
                            Town at the same time, who would be instructed to execute with the Commissary on his part, if he should think proper to
                            send him, an exchange of Officers, prisoners of War, on the footing of equal Rank or Composition, as far as the number in
                            our hands would admit, and to include also the whole of the Officers of Convention on parole at New York, or in Europe."
                            The interview between the two Generals is to be on the 19th Instant, when Sir Henry Clinton has informed me in answer to
                            my letter "His Commissary should attend."
                        You will therefore proceed to Elizabeth Town on the 19th Instant and meet the Commissary on the part of Sir
                            Henry Clinton or other Officer deputed by him, with whom you will make or endeavour to make, under the restrictions and
                            exceptions hereafter mentioned an exchange of all the enemy’s Officers, who are prisoners of War in our hands, and also of all the Officers of Convention on Parole in New York or in
                            Europe, for an equal number of ours of like rank, according to the order of their capture and where the principle
                            of equal Rank will not apply—you will exchange them on the footing of composition, confining the composition to Officers
                                only; and according to the Value or Tariff treated of and judged reasonable by the
                            Commissioners at the last meeting at Amboy.
                        In the exchange on the principle of composition, our Officers next in rank to those belonging to the enemy’s
                            Army who cannot be exchanged on the principle of equality are, to be included and in the order of their captivity.
                        The above are the general Rules by which you are to conduct yourself in the execution of the proposed
                            business, and which are to operate only in general with respect to our Officers Prisoners in this quarter and for their
                            benefit whose long captivity gives them a claim to the public’s first attention. There is however, besides the exchange,
                            which it is hoped Major General Lincoln will effect of himself, either for Major General Phillips, or Major General
                            Riedesel, and which falls within the principle of equality. The case of Brigadier General du Portail whose release being
                            particularly directed by Congress must be attempted and effected either upon one or other of the foregoing principles—Tho’ it would be best if it could be obtained on that of composition. The case of Lt Colo. Ramsay and Connolly
                            is also to be particularly attended to for the reasons formerly given you, and likewise Colonel Webbs, if the several
                            Officers taken in the Eagle Packet are comprehended in your transaction, and which upon every principle of justice ought
                            to be the case. If there are any other instances of exchanges out of the general and customary line about which you have
                            received any orders from Congress or the Board of War, you must of course regard these and
                            comply with their directions, or at least endeavour to carry them into execution.
                        You are perfectly acquainted with all the circumstances respecting Violators of parole, and know who have
                            been adjudged such and who  not, and the order and manner in which they are to be accounted for—and also the Characters
                            for whom we do not conceive ourselves accountable. It is therefore unnecessary for me to observe further with respect to
                            these, than, that the instructions, you have had repeatedly concerning them, are to govern you on the present occasion.
                        We have in Canada a Lieut. Colo. Stacey, a prisoner, belonging to the Massachusetts line, who was taken
                            at Cherry Valley the 11th of Novemr 1778. He is to be added to your list of Lt Colonels and exchanged when
                            it comes to his turn having regard to the time of his captivity. You will also recollect the Captains who are Hostages and
                            endeavour at their release.
                        An exchange of all the Officer’s prisoners of War, in our hands , and also of all the Convention Officers on parole in New York or Europe, is what is earnestly wished, but if you find you cannot make it so general as to
                            comprehend the whole—make it as extensive as you can.
                        You will report your proceedings to me and the Exchanges you may make—specifying the names and Rank of the
                            Officers on both sides.
                        I have mentioned your Instructions to Major General Lincoln, who will facilitate the execution of the objects
                            to which they extend, as far as he can, by endeavouring to get General Phillips to countenance the Business either; wholly
                            or partially   should it be necessary. I am, Sir Yr most obt Servt
                        
                            Go: Washington.
                        
                        
                            P.S. I find the following Officers belonging to the Massachusetts line are also prisoners in Canada.
                            
                                
                                     
                                    Lieuts
                                     
                                     Jonathan Maynard
                                     
                                     taken at Cobus Kill
                                     
                                     30th May 1778.
                                
                                
                                    
                                    
                                    
                                    Aaron Holden
                                    
                                     do Cherry Valley
                                    
                                    11th Novr 1778.
                                
                                
                                    
                                    Ensign
                                    
                                    Garrett
                                    
                                    do  do
                                    
                                    do.
                                
                                
                                    
                                    
                                    
                                    Surgn Mate F. S. Z. Debeer
                                    
                                    do
                                    
                                    do
                                
                            
                            You are to add these to your list and exchangethen in turn.
                        
                    